DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 04/15/2022 the Amendment has been received on 08/15/2022.
          Claim 10 has been canceled.
         Claims 1-9 and 11-20 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 8-10, filed on 08/15/2022, with respect to claims 1-15 and 18-20 have been fully considered and are persuasive. Therefore, all the previous rejections of claims 1-15 and 18-20 have been withdrawn. 
4.         Applicant’s arguments, see pages 9 and 10, filed 08/15/2022, with respect to the rejection of claims 16 and 17 under 35 USC 102(a)(2) as been anticipated by Iwai et al. (US PAP 2013/0313964 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwai et al. (US PAP 2013/0313964 A1) and Tang et al. (US PAP 2017/0162359 A1).
          Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103

5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.          Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US PAP 2013/0313964 A1) in view of Tang et al. (US PAP 2017/0162359 A1).
            With respect to claim 16, Iwai et al. teach a radiation source (1), comprising (see Fig. 1a; paragraphs 0039-0045): a vacuum enclosure (2); an anode (3) disposed in the vacuum enclosure (2); a field emitter (6) disposed in the vacuum enclosure (2), the field emitter (6) configured to generate an electron beam (see paragraph 0045); a plurality of first grids (5/5a), the first grid (5/5a) associated with a the field emitters (6) and configured to control field emission from the corresponding field emitter; and a second grid (4/4a) disposed between the first grids (5/5a) and the anode (3) (see Fig.1a and b; paragraphs 0039-0045). 

    PNG
    media_image1.png
    301
    454
    media_image1.png
    Greyscale

            Iwai et al. fails to explicitly mention a plurality of field emitters disposed in the vacuum enclosure, each field emitter configured to generate an electron beam; wherein each first grid associated with a corresponding one of the field emitters and configured to control field emission from the corresponding field emitter.
            Tang et al. discloses an electron source and an X-ray source using the same (see abstract; Figs. 1-17; paragraphs 0012-0049 and 0102-0110) 

    PNG
    media_image2.png
    430
    264
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    301
    304
    media_image3.png
    Greyscale

comprising a plurality of field emitters (1/100) disposed in the vacuum enclosure (see Figs. 7 and 8), each field emitter configured to generate an electron beam (E); wherein each first grid (103) associated with a corresponding one of the field emitters (1/100) and configured to control field emission from the corresponding field emitter (see abstract and paragraphs 0107-0110) provide user with the capabilities to generate the radiation beam while improving scanning, deflecting and focusing of the electron beam for intended use.
             Iwai et al.  and Tang et al. disclose related methods/apparatuses for generating the radiation beam while controlling by deflecting and focusing the electron beam.
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the plurality of field emitters as suggested by Tang et al. in the apparatus of Iwai et al., since such a modification would provide user with the capabilities to generate the radiation beam while improving scanning, deflecting and focusing of the electron beam for intended use.
           It would have been obvious to treat Iwai et al.  and Tang et al. as related art whereby an improvement on one of the systems would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 16 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
              
            With respect to claim 17, Iwai et al. (see Fig.1a and b; paragraphs 0039-0045) as modified by Tang et al. teach the x-ray source of claim 16 (see Fig.1a and b; paragraphs 0039-0045), wherein: the second grid (4/4a) comprises a plurality of second grids (4a), each second grid associated with a corresponding one of the first grids and disposed between the corresponding first grid (5/5a) and the anode (3) (see Fig.1a and b; paragraphs 0039-0045). 

Allowable Subject Matter

8.          Claims 1-9, 11-15 and 18-20 are allowed.
9.         The following is a statement of reasons for the indication of allowable subject matter:      
             With respect to claim 1, the most relevant prior art, Tan et al. (US PAP 2020/0170097 A1) teach an x-ray source, comprising: 

    PNG
    media_image4.png
    332
    522
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    382
    220
    media_image5.png
    Greyscale

(see Figs. 3 and 4; paragraphs 0029-0039): an anode (12); a field emitter (111) configured to generate an electron beam; a first grid (112) configured to control field emission from the field emitter (111) (see paragraph 0030); a second grid (14, 141,142) disposed between the first grid (112) and the anode (12); and a middle electrode (13) disposed between the first grid (112) and the anode (12) wherein the second grid (14) is disposed between the middle electrode (13) and the anode (see Figs. 3 and 4; paragraphs 0029-0039) but fail to explicitly teach or make obvious that the second electrode is a mesh grid as claimed in combination with all of the remaining limitations of the claim.
              With respect to claim 18, the most relevant prior art, Zou et al. (US PAP 2011/0142204 A1) teach (see abstract; Figs. 1-14; paragraphs 0028-0040) an x-ray source (see Fig. 1), 

    PNG
    media_image6.png
    567
    567
    media_image6.png
    Greyscale
 comprising: means for emitting electrons from a field (26); means for controlling the emissions of electrons (20) from the means for emitting electrons from the field (26); means for generating x-rays (48) in response to incident electrons (28); and means for altering an electric field (34) at multiple locations between the means for controlling the emissions of electrons from the means for emitting electrons from the field and the means for generating x-rays in response to the incident electrons (see abstract; Fig.1; paragraphs 0028-0040) but fail to explicitly teach or make obvious that the means for altering the electric field at multiple location includes a mesh grid at least one of the location as claimed in combination with all of the remaining limitations of the claim.    
            Claims 2-9, 11-15, 19 and 20 are allowed by virtue of their dependence.

Conclusion

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   October 22, 2022